UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Med One Oak, Inc. (Exact name of registrant as specified in its charter) Delaware 000-49999 13-4025362 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 9201 Pinecroft Drive, The Woodlands, TX77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 651-2737 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act £ Yes T No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act £ Yes T No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No T Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). T Yes £ No Based on price at which the registrant’s common stock was last sold, prior to the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the common stock held by non-affiliates of the registrant on such date was $2,862. Solely for the purposes of this calculation, all executive officers and directors of the registrant and all shareholders reporting beneficial ownership of more than 10% of the registrant’s common stock are considered to be affiliates. As of February 6, 2013, the Company had 2,209,911 shares issued and outstanding. MED ONE OAK, INC. (formerly, BidGive International, Inc.) FORM 10-K TABLE OF CONTENTS Page Part I Item 1 Business 2 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 3 Item 2 Properties 3 Item 3 Legal Proceedings 4 Item 4 Mine Safety Disclosures 4 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8 Financial Statements and Supplemental Data 9 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 9 Item 9A Controls and Procedures 10 Item 9B Other Information 11 Part III Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13 Certain Relationships and Related Transactions, and Director Independence 18 Item 14 Principal Accounting Fees and Services 18 Item 15 Exhibits, Financial Statement Schedules 19 Signatures 20 1 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements that involve risks and uncertainties. Actual results, performance or achievements, or industry results, may be materially different from those described in the forward-looking statements due to a number of risk factors. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations – Safe Harbor Statement" and elsewhere in this Annual Report. PART I ITEM 1. BUSINESS. Corporate Background Med One Oak, Inc. (“Med One,” “we”, “our”, “us” or the “Company”) was originally incorporated as Rolfe Enterprises, Inc. under the laws of the state of Florida on May 6, 1996. We were formed as a “blind pool” or “blank check” company whose business plan was to seek to acquire a business opportunity through completion of a merger, exchange of stock, or other similar type of transaction. We were reincorporated on April 12, 2004 in the state of Delaware as BidGive International, Inc. The purpose of the reincorporation was to change our name and state of domicile. We commenced operations during 2003, with our principal operations consisting of e-commerce marketing and retailing. On March 31, 2011, we sold our operations and became a shell company with limited operations. The consideration for this transaction consisted of the buyer’s assumption of the liabilities of the operations of the Company. We are authorized to issue 10,000,000 shares of preferred stock, $0.001 par value, and 150,000,000 shares of Common Stock. At February 6, 2013, we had 2,209,911 shares of Common Stock issued and outstanding and had issued no shares of our preferred stock.On October 8, 2012 the Company authorized a 10 for 1 reverse stock split on its outstanding shares of Common Stock, which became effective on December 6, 2012. All share amounts have been retroactively restated to reflect this reverse stock split. We maintain our principal executive offices at 9201 Pinecroft, The Woodlands, TX77380. The Company has had limited operations since March 31, 2011. Such operations consist of a search for an appropriate transaction such as a merger, acquisition, reverse merger or other business combination with an operating business or other appropriate financial transaction. See “Current Business” below. Current Business The Company has had limited operations since March 31, 2011.Since 2012, our operations have consisted of working towards effecting one or more transactions to acquire or purchase as of yet unidentified assets and operations in the healthcare industry. There can be no assurance that this plan will be successfully implemented. Until a transaction is effectuated, we do not expect to have significant operations. However, any such acquisition or purchase may involve: · a material change in the Company’s present capitalization; · a material change in the composition of the Company’s board of directors; · the issuance of a significant amount of the Company’s securities; and · the acquisition of significant assets and commencement of business operations It is anticipated that opportunities may come to our attention from various sources, including our management, stockholders, professional advisors, members of the financial community, and others who may present unsolicited proposals. At this time, we have no plans, understandings, agreements, or commitments with any individual or entity in regard to any business opportunities. In evaluating a transaction, we analyze all available factors and make a determination based on a composite of available facts, without reliance on any single factor. 2 Table of Contents The Company’s operations following its consummation of a transaction will be dependent on the nature of the transaction. There may also be various risks inherent in the transaction, the nature and magnitude of which cannot be predicted. The Company may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated. On January 1, 2013, we issued a Promissory Note to a related party under which we have the right to draw up to $1,500,000 for working capital purposes, with any such debt to be repaid in cash or shares of our Common Stock, at the mutual agreement of the parties. Growth of operations or acquisition of business or assets will likely be dependent upon our ability to issue additional debt and/or equity securities in exchange for additional capital or in conjunction with a merger or acquisition transaction. Government Regulation We are not currently aware of any existing federal, state, governmental regulations which are specific to our business. We will continue to monitor and comply with all existing and future governmental regulations as they become effective and applicable to us. Competition We are in direct competition with other entities in our efforts to locate a suitable transaction partner. Included in the competition are business development companies, special purpose acquisition corporations, venture capital firms, small business investment companies, venture capital affiliates of industrial and financial companies, broker-dealers, investment bankers, management consultant firms and private individual investors. Employees and Consultants During 2012, the Company had one executive officer. On December 31, 2012, Dr. Asit Choksi resigned from his position as a member of the Board of Directors as well as the Company’s Chief Executive Officer, President, Secretary and Treasurer. On January 1, 2013, the Board of Directors appointed new officers of the Company in the positions of Chief Executive Officer and President, Chief Financial Officer, and Vice-President. None of our employees are represented by a labor union. We currently have no other employees and plan to use consultants, attorneys and outside accountants as necessary. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES. We began leasing office space and services located at 9201 Pinecroft, The Woodlands, TX77380 from a related party on January 1, 2013, pursuant to a month-to-month arrangement at a charge of $500 per month. 3 Table of Contents ITEM 3. LEGAL PROCEEDINGS. No legal proceedings are known to be contemplated by any governmental authority. We are not aware of any legal proceedings in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or any associate of any such director, officer, affiliate or security holder of the Company, is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. ITEM 4. MINE SAFTEY DISCLOSURES. Not applicable. 4 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock is approved for trading on the OTCQB under the symbol “MOAK” and “BDGVD” beginning January 22, 2013 and prior to January 22, 2013, respectively. Although the Company’s Common Stock is approved for trading, there is no established public trading market for our Common Stock as it is quoted on a very limited and sporadic basis. Any trading in our Common Stock is subject to restrictions imposed by the penny stock rules. The Securities and Exchange Commission has adopted rules which regulate broker-dealer practices in “penny stocks,” which generally means stocks with a price of less than $5.00. Prior to engaging in certain transactions involving a penny stock, broker-dealers must make a special written determination that it is a suitable investment for the purchaser and must receive the purchasers’ written consent to the transaction and written acknowledgement of receipt of a risk disclosure statement. The broker-dealer must also provide the customer with information regarding the current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and a monthly account statement showing the market value of each penny stock held. These disclosure requirements will have the effect of making it more difficult for an active trading market to develop in our stock and for an investor in the proposed public offering to sell shares of our Common Stock in the secondary market. As of February 6, 2013, we had 2,209,911 shares of Common Stock outstanding held by approximately 195 stockholders of record. On October 8, 2012, the Company authorized a 10 for 1 reverse stock split on its outstanding shares of Common Stock, which became effective on December 6, 2012. All share amounts have been retroactively restated to reflect this reverse stock split. Dividends and Distributions We have not declared or paid any cash dividends on our Common Stock during the year ended December 31, 2012, or in any prior period. There are no restrictions on the Common Stock that limit our ability to pay dividends if declared by the Board of Directors. The holders of Common Stock are entitled to receive dividends when and if declared by the Board of Directors, out of funds legally available therefore and to share pro-rata in any distribution to the stockholders. Generally, the Company is not able to pay dividends if, after payment of the dividends, it would be unable to pay its liabilities as they become due or if the value of the Company’s assets, after payment of the liabilities, is less than the aggregate of the Company’s liabilities and stated capital of all classes.We do not anticipate paying cash dividends in the immediate future. Equity Compensation Plans We entered into restricted stock agreements with two individuals on November 21, 2012.Shares were granted on November 21, 2012, as consideration for services to be rendered with a vesting and forfeiture schedule for retention purposes.Of the total 1,600,000 shares of Common Stock collectively granted pursuant to the restricted stock agreements, 50% of such shares vested and were issued to the two individuals upon their employment with the Company as executives on January 1, 2013.Thereafter, subject to continued executive employment, an additional 25% of the total shares vest on January 1, 2014, and the final 25% vest on January 1, 2015. 5 Table of Contents Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 0 Total 0 Recent Issuance Involving Unregistered Securities On January 8, 2013, we issued 250,450 shares of our Common Stock to a related party, in a private transaction, to settle in full our payable to that related party, which was $125,225 as of December 31, 2012 and January 8, 2013, the date of settlement of the payable. These shares were issued under an exemption from registration contained in Section 4(2) of the Securities Act of 1933.We believe the registration exemption is available for this transaction because the offer and sale was made solely and only to the party to the transaction described herein following comprehensive due diligence investigations and without any public offering or solicitation. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following is a discussion of the financial condition and results of operations of Med One Oak, Inc. (formerly BidGive International, Inc.) for the years ended December 31, 2012 and 2011. This discussion should be read in conjunction with the consolidated financial statements and notes thereto included elsewhere in this Annual Report. Safe Harbor Statement The following "Safe Harbor" Statement is made pursuant to the Private Securities Litigation Reform Act of 1995. Certain of the statements contained in the body of this Annual Report are forward-looking statements (rather than historical facts) that are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. With respect to such forward-looking statements, we seek the protections afforded by the Private Securities Litigation Reform Act of 1995. Words such as “plan,” “intend,” “will,” “hope,” “seek,” “anticipate,” “expect”, “believe,” “could,” “estimate,” “may,” and similar terms and phrases, used in this Annual Report and our incorporated documents, often identify such forward looking statements, but are not the only indication that a statement is a forward looking statement. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to uncertainties and factors 6 Table of Contents relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements: · general economic and industry conditions; · our history of losses, deficits, and negative operating cash flows; · our limited operating history; · lack of operating cash flow; · lack of operations; · competition; · reliance on, and the ability to attract, key personnel; and · availability of debt or equity financing for acquisitions. This list is intended to identify certain of the principal factors that could cause actual results to differ materially from those described in the forward-looking statements included elsewhere herein but is not a comprehensive list of all of such factors. Overview We have had limited operations since March 31, 2011. Such operations consist of a search for an appropriate transaction such as a merger, acquisition, reverse merger or other business combination with an operating business or other appropriate financial transaction. Our operations consist of working towards effecting one or more transactions to acquire or purchase as of yet unidentified assets and operations in the healthcare industry. There can be no assurance that this plan will be successfully implemented. Until a transaction is effectuated, we do not expect to have significant operations. However, any such acquisition or purchase may involve: · a material change in the Company’s present capitalization; · a material change in the composition of the Company’s board of directors; · the issuance of a significant amount of the Company’s securities; and · the acquisition of significant assets and commencement of business operations It is anticipated that opportunities may come to our attention from various sources, including our management, stockholders, professional advisors, members of the financial community, and others who may present unsolicited proposals. At this time, we have no plans, understandings, agreements, or commitments with any individual or entity in regard to any business opportunities. In evaluating a transaction, we analyze all available factors and make a determination based on a composite of available facts, without reliance on any single factor. We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated. On January 1, 2013 we issued a Promissory Note to a related party under which we have the right to draw up to $1,500,000 for working capital purposes, with any such debt to be repaid in cash or shares of our Common Stock, at the mutual agreement of the parties. Growth of operations or acquisition of business or assets will likely be dependent upon our ability to issue additional debt and/or equity securities in exchange for additional capital or in conjunction with a merger or acquisition transaction. The Company’s operations following its consummation of a transaction will be dependent on the nature of the transaction. There may also be various risks inherent in the transaction, the nature and magnitude of which cannot be predicted. The Company may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. 7 Table of Contents Results of Operations - Year Ended December 31, 2012 Compared to Fiscal Year Ended December 31, 2011 Sales Revenues Consolidated revenues for the year ended December 31, 2011 were $1,875. On March 31, 2011, we sold our operations and became a shell company with limited operations and earn no revenues. Operating Expenses Total operating expenses decreased $164,585, or 50.1%, to $163,699 for the year ended December 31, 2012, compared to $328,284 for the year ended December 31, 2011. This overall decrease is primarily due to a decrease in stock based compensation of $268,000, partially offset by an increase in salaries and benefits of $69,515 and other general and administrative expenses of $33,900, primarily consisting of higher legal and accounting fees incurred in connection with our increased efforts to become an operating entity. Other Income (Expense) Other income (expense), net, was $0 and $124,310 for the years ended December 31, 2012 and 2011, respectively. For the year ended December 31, 2011, other income (expense) included a gain on debt extinguishment and a gain on sales of assets of $112,949 and $17,577, respectively, related to the March 31, 2011 sale of our operations, partially offset by interest expense of $6,216. We did not recognize any other income (expense) for the year ended December 31, 2012. Net Loss Our net losses for the years ended December 31, 2012 and December 31, 2011 were $163,699 and $203,249, respectively. The decrease in net loss was directly attributable to the net decrease in operating expenses, partially offset by higher other income, net, discussed above. Liquidity and Capital Resources For the years ended December 31, 2012 and 2011, our consolidated balance sheet reflects current and total assets of $0 and total current liabilities of $125,235 and $4,750 at December 31, 2012 and 2011, respectively. At both December 31, 2012 and 2011, our cash balance was $0, and we had a working capital deficit of $125,235 and $4,750 at December 31, 2012 and 2011, respectively. Our working capital deficit at December 31, 2012 primarily consisted of a $125,225 payable to a related party. On January 8, 2013, we issued 250,450 shares of Common Stock to this related party for full settlement of this payable. At December 31, 2012 we had no material commitments for capital expenditures. During the year ended December 31, 2012, cash used in operations totaled $11,214 versus cash provided by operations of $8,740 in the year ended December 31, 2011. Cash provided by investing activities was $0 for the year ended December 31, 2012, compared to $17,577 for the year ended December 31, 2011, consisting of proceeds from the sale of assets. During the year ended December 31, 2012, cash provided by financing activities consisted of a $11,214 contribution from a related party, compared to cash used in financing activities during the year ended December 31, 2011 of $26,932, for repayment of a loan payable and loans from shareholder. Our operations currently consist of working towards effecting one or more transactions to acquire or purchase assets and/or operations in the healthcare industry. We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated. On January 1, 2013, we entered into a Promissory Note with a related party whereby we have the ability to draw up to $1,500,000 during the period from January 1, 2013 through September 30, 2013 to pay ongoing operating expenses. The Promissory Note can be settled in either cash or shares of Common Stock at maturity, for the outstanding principle amount and accrued interest, at the mutual agreement of the parties. If settled in shares, the number of shares issued will be based upon the fair value of our Common Stock at the time of settlement. We believe that the $1,500,000 available under this Promissory Note is sufficient to sustain our current level of operations for the next 12 months. However, growth of operations or acquisition of business or assets will likely be dependent upon our ability to issue additional debt and/or equity securities in exchange for additional capital or in conjunction with a merger or acquisition transaction.At this time, we have no plans, understandings, agreements, or commitments with any individual or entity in regard to any business opportunities. 8 Table of Contents Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates In preparing our consolidated financial statements, we make estimates, assumptions and judgments that can affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue, operating income (loss) and net income (loss) during the period. The application of our critical accounting policies requires an evaluation of a number of complex criteria and significant accounting judgments by us. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Management has discussed the development, selection and disclosure of these estimates with our Board of Directors. Actual results may differ materially from these estimates under different assumptions or conditions. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made and/or if different estimates that reasonably could have been used or changes in the accounting estimates that are reasonably likely to occur periodically could materially impact the consolidated financial statements. Management believes the following critical accounting policy reflects our more significant estimate and assumption used in the preparation of the consolidated financial statements. Stock-Based Compensation We account for all stock-based compensation arrangements using a fair value method and record such expense on a straight-line basis over the vesting period, which approximates the respective service periods to which they are earned. Recent Accounting Pronouncements We have implemented all accounting pronouncements that are in effect that may impact our consolidated financial statements and do not believe that there are any other accounting pronouncements that have been issued that might have a material impact on our financial position or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA. See “Index to Consolidated Financial Statements of Med One Oak, Inc.” included on page F-1 for information required under this Item 8. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. We changed our independent registered public accounting firm effective January 10, 2013 from Peter Messineo, CPA (“Messineo”) to Pannell Kerr Forster of Texas, P.C. (“PKF”), Certified Public Accountants, a Professional Corporation. Information regarding the change in the independent registered public accounting firm was disclosed in our Current Report on Form 8-K filed with the SEC on January 29, 2013. There were no disagreements with Messineo or any reportable events requiring disclosure under Item 304(b) of Regulation S-K. 9 Table of Contents During the Company's two most recent fiscal years, and any subsequent interim period prior to engaging PKF, neither the Company (or someone on its behalf) consulted with PKF on either the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company's financial statements, and no written report was provided to the Company or oral advice was provided that PKF concluded was an important factor considered by the Company in reaching a decision as to accounting, auditing or financial reporting; or any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) and the related instructions to Item 304(a)(2) of Regulation S-K) or a reportable event (as described in paragraph (a)(1)(v) to Item 304(a)(2) of Regulation S-K). ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures An evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) in effect as of December 31, 2012 was carried out under the supervision and with the participation of our chief executive officer and chief financial officer. Based upon that evaluation, our chief executive officer and chief financial officer concluded that, as of December 31, 2012, the design and operation of our controls and procedures were effective in timely alerting management to the material information relating to the Company required to be included in its periodic filings with the Securities and Exchange Commission. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. It should be noted, however, that because of inherent limitations, any system of internal controls, however well-designed and operated, can provide only reasonable, but not absolute, assurance that financial reporting objectives will be met. In addition, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2012 based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission (the COSO criteria). Based on that evaluation under the COSO criteria, our management concluded that the Company maintained effective internal control over financial reporting as of December 31, 2012. No Attestation Report of the Registered Public Accounting Firm This Annual Report does not include an attestation report of the Company’s independent registered public accounting firm regarding the Company’s internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to an exemption for smaller reporting companies under Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”). Dodd-Frank provides an exemption from the independent auditor attestation requirement under Section 404(b) of the Sarbanes-Oxley Act for small issuers that are neither a large accelerated filer nor an accelerated filer. The Company qualifies for this exemption. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting identified in connection with the evaluation referred to above during the fourth quarter of the year ended December 31, 2012 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 10 Table of Contents Inherent Limitations Over Internal Controls Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations, including the possibility of human error and circumvention by collusion or overriding of controls. Accordingly, even an effective internal control system may not prevent or detect material misstatements on a timely basis. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. ITEM 9B. OTHER INFORMATION. None. 11 Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. Our directors and officers, as of February 6, 2013, are set forth below. The directors hold office for their respective term and until their successors are duly elected and qualified. The officers are elected annually by the Board of Directors (“Board”). Name Age Position Since Ivan Wood, Jr. 65 Director, Chief Executive Officer and President Pamela J. Roth 48 Chief Financial Officer David P. Ellent, M.D. 37 Chairman of the Board and Vice-President Brandon Creighton 42 Director Joel Kerschenbaum, M.D. 63 Director John V. Peet, M.D. 68 Director Thomas (Tom) J. Pisula 48 Director Ivan Wood, Jr. was elected as the Company’s Chief Executive Officer and President on January 1, 2013, when he was also elected to the Board. Wood was a partner in the law firm of Strasburger & Price, LLP from 2000 until January 1, 2013, when he became Of Counsel to the firm. Since 1976, Wood has practiced general corporate law, with particular emphasis on clients in the healthcare industry, including hospitals, ambulatory care facilities, home care providers, and physicians. Wood holds a J.D. from the University of Texas School of Law, as well as a B. B.A. from the University of Texas. A description of Wood’s employment agreement is set forth in Item 11 of this Annual Report. Pamela J. Roth joined the Company as its Chief Financial Officer on January 1, 2013. Prior to joining the Company and since 2010, Roth worked at Albeck, a private accounting and consulting organization, as a consulting partner. From 2005 until 2010, Roth was an audit partner with BDO USA, LLP. From 1987 until 2005, Roth held multiple positions with Ernst & Young, leaving as a senior manager, and also served as Associate Director of Financial Reporting for American General Corporation and as Assistant Controller for Transamerica Fund Management Company. Roth is a Texas licensed Certified Public Accountant and is an active member of the American Institute of CPAs and the Texas Society of Certified Public Accountants. She is a graduate of Texas A&M University and has served as a member of the Texas A&M University Accounting Advisory Council since 2006. A description of Roth’s employment agreement is set forth in Item 11 of this Annual Report. David P. Ellent, M.D. became the Company’s Vice-President on January 1, 2013, and on December 31, 2012 was also elected to the Board as its Chair. Ellent is a Medical Oncology Physician with Greater Houston Physician’s Medical Association (GHPMA). Ellent is Board Certified in Internal Medicine and Medical Oncology and has worked with GHPMA/Greater Houston Cancer Clinic since 2007. Ellent’s education includes a B.A. in Biology from Rutgers University (1996); earning his Medical Degree from New Jersey Medical School (2000); completing an Internal Medicine residency program at the University of Medicine and Dentistry of New Jersey (2003) and a Hematology and Medical Oncology Fellowship at the University of Texas M.D. Anderson Cancer Center (2007). Ellent has participated in Hematology / Oncology related research programs and has been credited with multiple publications throughout his career. Brandon Creighton was elected to the Board effective December 31, 2012. Creighton is a Republican member of the Texas House of Representatives, representing District 16 since 2006. Creighton holds a J.D. from Oklahoma City University Law School as well as a B.A. in Government from the University of Texas, Austin. Creighton’s employment before 2006 includes positions with the Texas Senate, Texas Attorney General, Oklahoma Attorney General and private legal practice and land development. He is involved in a multiple community involvement projects, legislative roles and has received a multitude of recognitions, honors and services awards. 12 Table of Contents Joel Kerschenbaum, M.D. was elected to the Company’s board of directors effective December 31, 2012. Kerschenbaum is full-time Family Medicine Physician that has practiced in The Woodlands / Conroe, Texas area since 1980. Prior to joining Greater Houston Physicians Medical Association (GHPMA) in 2010, Kerschenbaum was a part of Sadler Clinic (1980 – March, 2010) and maintained a private practice in Kitchener, Ontario, Canada (1974-1980). He earned his Medical Degree from University of Toronto in 1974 and completed residency / internship at St. Michael Hospital in Toronto, Ontario. Kerschenbaum is a member of the Texas Medical Association, American Academy of Family Practice, and Montgomery County Medical Society (President 1988, Board of Directors 1989). At Sadler Clinic, Kerschenbaum held multiple positions, some of which include Board of Directors (1993-2000 and 2005-2009); Chairman of Governance committee (2005); Joint Policy Board (1992-2000); Vice-chairman Joint Policy Board (1992-1998); Chairman of Operations committee (1996-1998); Chairman of the Board of Directors (1998-2000). Additional professional experience includes Board of Directors, North Montgomery County Physician’s Association (1993-1999); Founder of the Community Clinic – a not for profit clinic formed to provide free dental, medical and social services to the working poor of Montgomery and Harris counties; Medical Director of the Community Clinic (1996 – 2010); Member of the Board of Directors of the South County Community Clinic (1996 – 2010); Chairman of the Board of Directors for the South County Community Clinic (1996 – 2001); Interfaith of the Woodlands – Board of Directors (January 2012 to present); Interfaith Community Clinic – Board of Directors (January 2012 to present); Interfaith Community Clinic Advisory Board (January 2010 to present). John V. Peet, M.D. was elected to the Company’s board of directors effective December 31, 2012. Peet is a full-time Family Practice Physician in Conroe, Texas. Prior to joining Greater Houston Physician’s Medical Association (GHPMA) in 2010, and since 1973, Peet was part of Sadler Clinic, where he maintained a full-time medical practice. From 1990-2000, Peet served as Sadler’s Chief of Staff, Chairman of the Board, and Medical Director. He earned his medical degree from Southwestern Medical School (1966-1970), his undergraduate major of Chemical Engineering at University of Texas (1966); and while serving in the United States Air Force completed the Internship – Straight Surgery (1970-1971) program and Flight Surgeon Survival Training (1971-1973). Peet has also held multiple professional leadership positions and served in community service roles over the years, some of which include Chief of Staff – Doctor’s Hospital, Conroe (1977, 1981, 1982); Past President of Montgomery County Medical Society; Program Medical Director for Healthsouth, Woodlands (2004-Present); Chief of Staff Healthsouth, Woodlands (2008-Present). Thomas (Tom) J. Pisula was elected to the Company’s board of directors on February 6, 2013. Pisula is President and CEO of Pinecroft Realty. Since Pinecroft’s inception in 2006, Pisula has maintained overall responsibility for all of its projects. Under Pisula’s guidance, Pinecroft debuted the first LEED office building in the Greater Northwest/Houston area, certified at the Silver level from the U.S. Green Building Counsel. Prior to 2006, Pisula worked in the energy business, specifically with natural gas commodities. Pisula supports many charitable organizations, including the American Heart Association. Family Relationships There are no family relationships among any of the Directors, nominees or executive officers. Legal Proceedings As of the date of this Annual Report, there are no material proceedings to which our directors or officers are a party adverse to us. Advisory Board On December 31, 2012, we appointed nine physicians to serve on our Advisory Board. The purpose of our Advisory Board is to provide advice and consultation on clinical matters. 13 Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than 10% of a registered class of our equity securities, to file with the SEC reports of ownership and changes in ownership of our Common Stock and other equity securities. Executive officers, directors and greater than 10% stockholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. Based on the review of copies of such reports furnished to us and written representations that no other reports were required, we believe that, during the 2012 fiscal year, all Section 16(a) filing requirements applicable to our executive officers, directors and greater than 10% beneficial owners were complied with, other than as follows: Ivan Wood Jr., Pamela J. Roth, Dr. David Ellent, Brandon Creighton, Dr. John Peet, and Dr. Joel Kerschenbaum, each did not timely file one Form 3. Code of Ethics The Company has not yet adopted a corporate code of ethics because it does not effect ongoing business operations. The Board is planning to establish a code of ethics to deter wrongdoing and promote honest and ethical conduct in its field of operations; ensure full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of code violations; and provide accountability for adherence to the code. The Company plans to implement a code of ethics during 2013. Corporate Governance The Company does not have standing audit, nominating or compensation committees of the Board or committees performing similar functions because it does not effect ongoing business operations. All such applicable functions have been performed by the Board as a whole. The Company anticipates establishing such committees in the future. The Company currently does not currently have an audit committee financial expert serving on its Board, but anticipates adding an audit committee financial expert in conjunction with establishing an audit committee in the near future. During the year ended December 31, 2012, the Board held no formal meetings, but took action twice by unanimous written consent. ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table The following table sets forth information regarding compensation paid to our executive officers for services rendered in all capacities to the Company for the years ended December 31, 2012 and 2011. Other than indicated below, no compensation was awarded or paid by us to, or earned by, any officer or director as our employee during the fiscal year ended December 31, 2012. We currently have no stock option, retirement, pension, profit-sharing programs or similar plans for the benefit of our directors, officer, or other employees. We will pay employment compensation, including salary, bonuses, restricted stock awards, and benefits to our officers commencing in 2013, as further discussed below. Name and Principal Position Year Salary Bonus Stock Awards Option Awards Other Total Dr. Asit Choksi(1) $ $
